


110 HCON 19 IH: Affirming the sense of Congress regarding

U.S. House of Representatives
2007-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 19
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2007
			Ms. Lee submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Affirming the sense of Congress regarding
		  the obligation of the United States to improve the lives of the 36,950,000
		  Americans living in poverty and the 15,928,000 of those who live in extreme
		  poverty.
	
	
		Whereas 8.7 percent of whites, 9.8 percent of
			 Asian-Americans, 21.9 percent of Latinos, and 24.7 percent of African-Americans
			 in lived in poverty in the United States in 2004;
		Whereas the poverty rate is highest in rural counties,
			 with 14.5 percent of the population poor;
		Whereas the top 5 most impoverished States according to
			 the Census Bureau are Mississippi, New Mexico, West Virginia, Louisiana, and
			 the District of Columbia;
		Whereas extreme poverty is defined as people with income
			 of less than 1/2 of the poverty level;
		Whereas 12,896,000 children in the United States under the
			 age of 18 lived in poverty in 2005, and the number of children living in
			 extreme poverty rose by 87,000 from 2004–2005;
		Whereas, between 2004 and 2005, the real median earnings
			 for female full-time, full-year workers declined by 1.3 percent and for male
			 full-time, full-year workers declined by 1.8 percent;
		Whereas, in 2005, an estimated 33 percent of the homeless
			 population are children and an estimated 1,350,000 children will experience
			 homelessness in a year;
		Whereas homeless children face more barriers to school
			 enrollment and attendance due to a lack of available transportation, residency
			 requirements, inability to obtain previous school records, and a lack of
			 clothing and school supplies;
		Whereas homeless children are in fair or poor health
			 condition twice as often as other children and have higher rates of asthma, ear
			 infections, stomach problems, and speech problems;
		Whereas the number of uninsured Americans rose to
			 46,577,000 in 2005, 1,272,000 more than in the previous year, and the number of
			 Americans without health insurance has risen for 4 consecutive years;
		Whereas the Census Bureau found that more than 25 percent
			 of households with an income of less than $25,000 did not have health insurance
			 in 2005, whereas 91 percent of households with incomes of $75,000 or more had
			 health insurance;
		Whereas the Department of Agriculture has found that, in
			 2005, 35,100,000 people lived in households experiencing food insecurity,
			 meaning that they did not have adequate access to enough food to meet basic
			 dietary needs to all times due to a lack of financial resources;
		Whereas the Census Bureau survey on food security has
			 found those at greatest risk of being hungry live in households that are headed
			 by a single woman, a Latino or African-American, or with income below the
			 poverty line;
		Whereas households with children experience food
			 insecurity at more than double the rate for households without children;
		Whereas the Department of Labor records the unemployment
			 level at the third quarter of 2006 as being 4.1 percent for whites, 9.2 percent
			 for African-Americans and 5.3 percent for Latinos; and
		Whereas on January 20, 2001, President Bush stated
			 In the quiet of American conscience, we know that deep, persistent
			 poverty is unworthy of our nation’s promise. Where there is suffering, there is
			 duty. Americans in need are not strangers, they are citizens, not problems, but
			 priorities. And all of us are diminished when any are hopeless. And I can
			 pledge our nation to a goal: When we see that wounded traveler on the road to
			 Jericho, we will not pass to the other side.: Now, therefore, be
			 it
		
	
		That it is the sense of Congress
			 that—
			(1)the United States has an obligation to
			 improve the lives of the 36,950,000 Americans living in poverty and the
			 15,928,000 of those who live in extreme poverty; and
			(2)the President
			 should immediately present to Congress a comprehensive plan to eradicate
			 poverty by 2015.
			
